 1   OFFICE OF THE COUNTY COUNSEL
     ALISON A. BARRATT-GREEN, County Counsel (148360)
 2   DOUGLAS M. JOHNSON, Deputy County Counsel (297582)
 3   950 Maidu Avenue, Suite 240
     Nevada City, CA 95959
 4   Telephone: (530) 265-1319
     Facsimile: (530) 265-9840
 5   E-mail:alison.barratt-green@co.nevada.ca.us
 6          douglas.johnson@co.nevada.ca.us

 7   Attorneys for Defendant County of Nevada
 8
 9                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
10
11
12    CAROL ANN WILSHUSEN                             )       Case No.: 2:18-cv-01813-MCE-AC
                                                      )
13          Plaintiff,                                )
14                                                    )        STIPULATION RE EXTENSION OF
            vs.                                       )        TIME FOR DEFENDANT TO
15                                                    )        RESPOND TO PLAINTIFF’S
      SUPERIOR COURT OF CALIFORNIA,                   )        DISCOVERY REQUESTS;
16
      COUNTY OF NEVADA; COUNTY OF                     )        [PROPOSED] ORDER
17    NEVADA; and DOES 1 – 10 inclusive,              )
                                                      )
18          Defendants.                               )
19                                                    )

20
21          Pursuant to Eastern District Local Rule 144, Plaintiff CAROL ANN WILSHUSEN
22   (“Plaintiff”) and Defendant COUNTY OF NEVADA (“Defendant”) by and through their

23   respective attorneys of record, jointly stipulate and agree as follows:

24          1. Plaintiff filed this action on June 24, 2018;
            2. Plaintiff served Defendant with the Summons and Complaint on October 19, 2018;
25
            3. Pursuant to Local Rule 144(a), the Parties previously stipulated to an extension of
26
                  time to respond to Plaintiff’s complaint;
27
            4. Plaintiff served Defendant with Request for Admissions, Request for Production of
28
                  Documents, and Interrogatories (the “Discovery Requests”) on January 16, 2019;
                                                      –1–

                                            STIPULATION TO
                            EXTEND TIME TO RESPOND TO DISCOVERY REQUESTS
 1          5. Defendant’s responses to Plaintiff’s Discovery Requests are currently due on March
 2              11, 2019;

 3          6. Good cause exists to extend the deadline for Defendants to respond to Plaintiff’s
                complaint in that the parties are currently engaged in productive settlement
 4
                discussions and exchanging settlement demands in an effort to avoid further
 5
                litigation;
 6
            7. The Parties require additional time to engage in settlement negotiations;
 7
            8. The Discovery cut-off in this case is June 24, 2019;
 8
            9. The parties hereby agree that Defendant shall have to and including March 15, 2019
 9              in which to file and serve its Responses to Plaintiff’s Discovery Requests in this
10              matter.
11
     Dated: March 12, 2019          OFFICE OF THE COUNTY COUNSEL
12
                                    ALISON A. BARRATT-GREEN, County Counsel
13
14                                  By:            /s/ Douglas M. Johnson
15                                          Douglas M. Johnson, Deputy County Counsel
                                            Attorneys for Defendant County of Nevada
16
     Dated: March 12, 2019          CENTER FOR DISABILITY ACCESS
17
18
                                    By:            /s/ Bradley Smith
19                                          Bradley Smith
                                            Attorneys for Plaintiff Carol Ann Wilshusen
20
21                                    SIGNATURE ATTESTATION
22   I hereby attest that all signatories listed above, on whose behalf this stipulation is submitted,
23   concur in the filing’s content and have authorized the filing.

24   Dated: March 12, 2019                  By:            /s/ Douglas M. Johnson
                                            Douglas M. Johnson, County Counsel
25                                          Attorneys for Defendant County of Nevada
26
27
28

                                                      –2–

                                              STIPULATION TO
                              EXTEND TIME TO RESPOND TO DISCOVERY REQUESTS
 1                                               ORDER
 2          The Court, having considered the stipulation submitted herewith, hereby enters the
 3   following order:

 4          Defendants’ deadline to file its Responses to Plaintiff’s Discovery Requests shall be
     extended to March 15, 2019.
 5
 6          IT IS SO ORDERED.

 7   DATED: March 12, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   –3–

                                          STIPULATION TO
                          EXTEND TIME TO RESPOND TO DISCOVERY REQUESTS
